Citation Nr: 0924227	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a psychiatric 
condition to include depression and panic disorder also 
claimed as secondary to a heart disorder.

3.  Entitlement to service connection for alcoholism to 
include as secondary to a heart disorder.


REPRESENTATION

Appellant represented by:	Polish Legion of American 
Veterans, U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with active 
duty service from June 1976 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In June 2006, the Board remanded these matters to the RO to 
provide the Veteran with proper VCAA notice and to allow the 
Veteran's representative an opportunity to provide an 
argument on the Veteran's behalf.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of each claim (as reflected in the April 2009 
supplemental statement of the case (SSOC)) and returned these 
matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran does not have a current diagnosis of a heart 
disorder. 

2.  The competent medical evidence of record does not 
indicate that the Veteran's psychiatric disorders are related 
to military service.

3.  The preponderance of the evidence indicates the Veteran's 
alcohol abuse is not related to an in-service event, disease 
or injury, or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  A psychiatric condition to include depression and panic 
disorder is not proximately due to or the result of a 
service-connected disability and was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Alcohol dependence is not proximately due to or the 
result of a service-connected disability and was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A September 2008 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims of service 
connection for a heart disorder, psychiatric disorder to 
include depression and panic disorder and alcoholism on a 
direct and secondary basis.  This letter also informed him of 
his and VA's respective duties for obtaining evidence.  The 
VCAA letter requested the veteran to provide any evidence in 
his possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  The letter also 
informed the Veteran of how VA determines the disability 
rating and effective date should his claim be granted.  

However, the duty to notify was satisfied subsequent to the 
initial AOJ decision in March 2003.  The Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of the notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but also the AOJ readjudicated 
the case by way of the supplemental statement of the case 
issued in April 2009 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to decide this appeal 
as the timing error did not affect the essential fairness of 
the adjudication.  

With regard to the duty to assist, the claims file contains 
service medical record and private treatment records from At. 
Joseph's Hospital/Marshfield Clinic dated 1981 to 1982 and 
from North Central Health Care dated from 1976 to 1996.  The 
record also contains private treatment records from Prairie 
Correctional Medical Department from 200 to 2004. 

The Board acknowledges that the veteran was not provided with 
a VA examination. VA has a duty to provide a VA examination 
when the record lacks evidence to decide the veteran's claim 
and there is evidence of (1) a current disability or symptoms 
of a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The standards of McLendon are not met 
in this case.  The Veteran does not have a current diagnosis 
of a heart disorder and there is no evidence of treatment of 
symptoms of a heart disorder.  Furthermore, there is no 
indication in the record that the Veteran's psychiatric 
disorder or alcoholism was incurred in service or associated 
to military service.  Accordingly, the Board finds no basis 
to provide the Veteran with a VA examination or medical 
opinion.

Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
The Board has also carefully reviewed the claims file and it 
concludes that there is no other indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims. 
II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, laypersons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  




Heart Disorder

The Veteran filed a claim for a heart condition in April 
2002.  He contends that he was discharged from military 
service due to his heart condition.  The RO denied the claim.  
The Veteran appeals this decision.

In order for the veteran to be entitled to service connection 
for a heart disorder, the medical evidence must show a 
current diagnosis of that disability.  After a careful review 
of the record, the Board finds no competent medical evidence 
of a current diagnosis for a heart disorder.  An initial 
health screening form dated in March 2003 documents that the 
Veteran has a current history of a heart murmur.  The Board 
notes that the physician did not provide a diagnosis of a 
heart murmur and there was no indication that the record 
contained objective medical findings of a heart murmur.  The 
record reveals that the Veteran was found to have a harsh 
systolic heart murmur in his February 1976 entrance 
examination which appeared functional.  There is no further 
mention in the treatment records of cardiac abnormalities.  
He was discharged from service for an unrelated condition.  
There is  no current diagnosis of a heart disorder.  Even on 
the assumption that the report of the murmur represented 
cardiac disease, it was plainly present before service and 
asymptomatic during service.   

The Veteran asserted in a medical record that he has a 
medical history of a current heart murmur.  Laypersons can 
provide an eyewitness account of the veteran's visible 
symptoms.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, he is not competent to report that he has 
specific diagnoses of a heart murmur or other heart 
condition, because that assessment does not involve a simple 
diagnosis.  Therefore, the Veteran's statements that he has a 
current heart disorder to include a heart murmur have no 
probative value because laypersons are not competent to offer 
medical opinions as to specific diagnoses that require 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In the absence of competent medical evidence 
of the claimed disability, there can be no valid claim.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As the evidence does not show that the Veteran has a current 
heart disorder, the Board must find that the Veteran's claim 
of entitlement to service connection for a heart disorder is 
not warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claims for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Psychiatric Disorder to include Depression and a Panic 
Disorder

The Veteran filed a claim for mental health disorders to 
include a panic disorder in April 2004.  He contends that his 
diagnosis of a heart murmur in service and the assertion from 
a clinician in service that he would need heart surgery 
within five years or he would die lead to his mental health 
disorders.  The RO denied the claim in March 2003.  The 
Veteran appeals this decision.  

In assessing the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, the Board must 
determine whether the competent medical evidence shows a 
current diagnosis of that disability.   The Board notes that 
a June 2004 private progress note provides a diagnosis of 
bipolar disorder.  A June 2002 private treatment record 
diagnosed the Veteran with major depressive disorder.   
Accordingly, the competent medical evidence of record reveals 
that the Veteran has a current diagnosis of a psychiatric 
disorder. 

However, the evidence indicates that the Veteran's bipolar 
disorder and depressive disorder are unrelated to service.  
After a careful review of the veteran's service treatment 
records, the Board finds that the evidence does not show that 
the Veteran was diagnosed with any psychiatric disorder 
during service or with psychosis within one year of military 
service.  The earliest evidence of record for treatment of a 
psychiatric disorder is found in a February 1979 where he was 
provided with a diagnosis of passive aggressive personality, 
severe.  The first evidence of a diagnosis of a depressive 
disorder was in 1991, approximately 15 years after military 
service and the first evidence of a diagnosis of a bipolar 
disorder was in 2004, approximately 28 years after active 
military service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Furthermore, the evidence of record does 
not contain a medical opinion establishing that the Veteran's 
claimed disorders are etiologically related to his military 
service.  Thus, the second and third elements are not 
established.  See Pond, 12 Vet. App. at 346.  

The only evidence that indicates that the Veteran's 
psychiatric disorders are related to military service is from 
his own statements.  Laypersons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters, such as an opinion that his psychiatric disorders 
were caused by or aggravated by military service, have no 
probative value because laypersons are not competent to offer 
medical diagnoses or opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (professional opinions are 
required to address areas of knowledge requiring expertise).  
The Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's current diagnosis of a bipolar disorder 
or a depressive disorder and his military service.  

Regarding the Veteran's claim of entitlement to service 
connection for a psychiatric disorder as secondary to a heart 
disorder, the dispositive consideration is that the Veteran 
is not service-connected for any disability, including a 
heart disorder.  Thus, service connection for a psychiatric 
disorder secondary to a service-connected disability is 
denied as a matter of law.  See 38 C.F.R. § 3.310.    

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for a psychiatric disorder 
is not warranted.    

Alcohol Dependence and/or Abuse

The Veteran filed a claim for alcoholism in April 2004.  He 
contends that his drinking was enhanced during active 
military service.  Furthermore, the Veteran asserts that 
being diagnosed with a heart disorder in service and being 
told that he needed surgery within five years or he would die 
lead him to abuse alcohol.  The RO denied the claim.  The 
Veteran appeals this decision.  

The medical evidence of record supports the Veteran's claim 
of having a current diagnosis of alcoholism.  Specifically, a 
June 2002 private medical report provides a diagnosis of 
alcohol dependence.  Thus, the first criterion for service 
connection has been established.  See Allen, 7 Vet. App. at 
439; Pond, 12 Vet. App. at 346.  

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c). With respect to alcohol and drug abuse, Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 
(effective for claims filed after October 31, 1990) prohibits 
payment of compensation for a disability that is a result of 
an appellant's own alcohol or drug abuse.  Moreover, section 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2- 
97. 

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) set forth the narrow circumstances under which 38 
U.S.C. § 1110 authorizes disability compensation for an 
alcohol-abuse related disability.  The Federal Circuit in 
Allen interpreted section 1110 as precluding service 
connection for a disability that results from primary alcohol 
abuse (defined by the Federal Circuit to mean a disability 
"arising during service from voluntary and willful drinking 
to excess.").  Id. at 1376.  The Federal Circuit noted that 
in addition to the bar erected in section 1110 for 
compensation resulting from abuse of alcohol, 38 U.S.C. § 
105(a) expressly provides that an injury or disease incurred 
during active service is not deemed to have been incurred "in 
line of duty" if the injury or disease is "a result of the 
person's own...abuse of alcohol or drugs."  Id. at 1377.  
Therefore, the Federal Circuit concluded that both sections 
1110 and 105(a), reflect a clear Congressional intent that 
service connection may not be awarded for a primary alcohol 
abuse disability.  Id.  Moreover, the Federal Circuit noted 
that a primary alcohol abuse disability is included within 
sections 105(a)'s and 1110's "express exclusion from 
compensation."  Id.   

On the other hand, the Federal Circuit held that section 1110 
allows for service connection when an alcohol abuse 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id. at 1378.  The Federal Circuit 
stated that section 1110 "only permit[s] compensation ..., 
where there is ... a causal relationship between a service-
connected disability, such as PTSD, and an alcohol or drug 
abuse disability."  Id.  

As discussed above, the Board has denied service connection 
for a heart disorder.  Because service connection has not 
been shown for the claimed underlying condition, the Veteran 
is not entitled to service connection on a secondary basis 
for any injury incurred as a result of the underlying 
condition.  See 38 C.F.R. § 3.310(a).  Thus, service 
connection for alcoholism secondary to a heart condition is 
precluded.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In sum, service connection for alcohol dependence or abuse on 
a direct basis is not allowed as a matter of law.  Regarding 
the issue of entitlement to service connection on a secondary 
basis, the competent medical evidence of record shows that 
the Veteran does not have a service-connected disability.  
Therefore, this aspect of the veteran's claim does not 
present a basis for which relief may be granted, and has no 
legal merit.  As the disposition of this claim is based on 
law and not the facts of this case, the claim of entitlement 
to service connection for alcoholism must be denied based on 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

1.  Entitlement to service connection for a heart disorder is 
denied.

2.  Entitlement to service connection for a psychiatric 
condition to include depression and panic disorder, also 
claimed as secondary to a heart disorder is denied.

3.  Entitlement to service connection for alcoholism to 
include as secondary to a heart disorder is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


